Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8/10/22 has been entered. Claims 1-4 are pending in the application with claim 3 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/21/22. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3709473 to Ito et al. (Ito).
Regarding claim 1, Ito teaches a plenum (23, Figures 2 and 3) in fluid communication with a fan (12, Figure 2 and disclosed in Col. 6 lines 30-49); a heat exchanger comprising one or more tubes terminating at one end in the plenum (26, Figures 2 and 3); and a balancing plate disposed between the one end and the fan (25 and 22 on the left side of 23, Figure 2 and 21, Figure 3), wherein the balancing plate adjusts the airflow induced in the one or more tubes by the fan (shown in Figures 2 and 3).
Regarding claim 4, Ito teaches wherein the balancing plate adjusts the airflow induced in the one or more tubes to provide an equivalence ratio closest to a desired equivalence ration for each tube (25 and 22 on the left side of 23, Figure 2 and 21, Figure 3 adjust the airflow to a desired equivalence ratio, It is noted that the presence of any balancing plate would perform this intended use as ones desire can be the current state of operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20150086934 to Akbarimonfared et al. (Akbarimonfared) in view of U.S. Patent 5271376 to Lu et al. (Lu).
Regarding claim 1, Akbarimonfared teaches a plenum in fluid communication with a fan (72, Figure 1); a heat exchanger comprising one or more tubes terminating at one end in the plenum (heat exchanger tubes, 20, Figure 1 with plenum noted as 62, Figure 1).
Akbarimonfared is silent on a balancing plate disposed between the one end and the fan, wherein the balancing plate adjusts the airflow induced in the one or more tubes by the fan. 
Lu teaches a balancing plate disposed between the one end and the fan, wherein the balancing plate adjusts the airflow induced in the one or more tubes by the fan (104 and/or 106, Figures 10 and 11). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Akbarimonfared with the teachings of Lu to provide a balancing plate disposed between the one end and the fan, wherein the balancing plate adjusts the airflow induced in the one or more tubes by the fan. Doing so would enhance mixing and heat transfer of the heat exchanger.
Regarding claim 2, Akbarimonfared is silent on wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof.
Lu teaches wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof (68, Figures 2, 4-9 and/or 104 or 106, Figure 11). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Akbarimonfared with the teachings of Lu to provide wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof. Doing so would increase the heat transfer rate of the device.
Regarding claim 4, Akbarimonfared is silent on wherein the balancing plate adjusts the airflow induced in the one or more tubes to provide an equivalence ratio closest to a desired equivalence ration for each tube.
Lu teaches wherein the balancing plate adjusts the airflow induced in the one or more tubes to provide an equivalence ratio closest to a desired equivalence ration for each tube (104 and/or 106, Figures 10 and 11 adjust the airflow to a desired equivalence ratio). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Akbarimonfared with the teachings of Lu to provide wherein the balancing plate adjusts the airflow induced in the one or more tubes to provide an equivalence ratio closest to a desired equivalence ration for each tube. Doing so would enhance mixing and heat transfer of the heat exchanger.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lu.
Regarding claim 2, Ito is silent on wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof.
Lu teaches wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof (68, Figures 2, 4-9 and/or 104 or 106, Figure 11). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ito with the teachings of Lu to provide wherein the one or more tubes comprises a turbulence inducing feature disposed on an interior surface thereof. Doing so would increase the heat transfer rate of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shoes the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762